Title: To James Madison from John Dawson, 29 July 1803
From: Dawson, John
To: Madison, James


Dear Sir,
Baltimore July 29. 1803—nine at night
I arriv’d here about an hour ago—soon after I saw Commodore Barney, who presented to me Mr. Dalbart, on the latter’s withdrawing, the commodore informd me that he was Jerome Bounaparte, who was here with his Secretary, and a son of General Reubell on their return to France—they stay at Barney’s, whose character you know. He has purchas’d a carriage and horses for them, and Reubell has already ask’d the permission of a gentleman, a Mr. Paccho, to marry his daughter.
Barney say’s, that Bounaparte is much discontented with Mr. Pichon, who he says will be dismissed on the arrival of General Bournadote—that Capn Maury of the British navy had made application to our goverment for permission to return in one of our frigates, which had been refus’d, and that Bounaparte meant to do the same—Maury, who is in the house with me, I am told, says that he shall give every information respecting Bounaparte, and that every exertion will be made to capture him. I think it unfortunate that he has fallen into the company and acquir’d confidence in a man as impudent and violent as Barney.
I thought it might be usefull to give you this information—shall set out on tomorrow for N. York, where I shall be happy to hear from you. With much esteem Your frie⟨nd &⟩ Sert
J Dawson
 

   
   RC (DLC). Docketed by JM.



   
   Joshua Barney (1759–1818) was a Continental navy captain in the Revolutionary War who spurned a commission in the postwar navy to take service in the navy of revolutionary France. Barney returned to the U.S. in 1802 and played an active part in the defense of Washington, D.C., in 1814 (Footner, Sailor of Fortune, pp. 2, 193, 202, 234, 280–87, 303–5).



   
   Jerome Bonaparte (1784–1860), the youngest brother of Napoleon, was a naval officer at the time of his visit to the U.S. and his marriage to Elizabeth Patterson of Baltimore on 24 Dec. 1803. The alliance, which caused a great stir in Washington social circles, so angered his brother that Jerome was recalled to France and the marriage was annulled. Jerome later married Catherine of Württemberg and became king of Westphalia, 1807–13 (Tulard, Dictionnaire NapoléonJean Tulard et al., Dictionnaire Napoléon (Paris, 1987)., p. 245).



   
   Jean-François Reubell (1747–1807) was a lawyer, diplomat, and revolutionary politician who, as a member of the Directory, advocated France’s expansion to its “natural frontiers” and engineered the formation of “sister republics” to buffer France from the attentions of Austria, Prussia, and Russia. His son, Jean-Jacques Reubell (1777–1847), was a general in Napoleon’s Grande Armée (ibid., pp. 1455–56).



   
   Louis Pascault was a Baltimore merchant. His daughter, Henriette, married Jean-Jacques Reubell (Francis F. Beirne, The Amiable Baltimoreans [New York, 1951], p. 106).



   
   For John Murray, see Robert Liston to JM, 12 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:20–21 and n. 2).


